number release date id office uilc cca_2012022414450916 -------------- from ---------------------- sent friday date pm to -------------------------- cc ----------------------- subject re questions hi ------------ - sec_6103 requires the irs to maintain the confidentiality of return_information unless a provision of title_26 provides otherwise courts interpret the term return_information broadly to include the taxpayer’s identity and all other information received acquired or generated by the irs in connection with the determination of a taxpayer’s tax_liability see sec_6103 289_f3d_377 5th cir in the situation presented the issue is whether return_information gathered during the examination of an estate_tax_return can be disclosed to the subject of a sec_6695a examination the subject of the sec_6695a examination an appraiser drafted an appraisal for purposes of the estate_tax_return the irs may disclose return_information in a federal or state judicial or administrative_proceeding related to tax_administration if the proceeding arose out of a determination of the taxpayer’s liability or if the return_information directly relates to the outcome of the proceeding sec_6103 although not defined by statute or regulation we have interpreted an administrative_proceeding to be a proceeding conducted by an administrative agency body or commission charged by law to make determinations regarding a taxpayer’s liability under the code or related statutes thus an administrative_proceeding includes examination procedures the irs may disclose the return_information gathered from the estate_tax examination to the subject of the sec_6695a examination but only if the estate_tax_return information directly relates to the determination under sec_6695a any of the estate_tax_return information that does not directly relate to the determination of the sec_6695a penalty such as information about the executor or items of income and deductions unrelated to the appraisal may not be disclosed to the appraiser return_information also includes the fact that a taxpayer is under examination accordingly the fact that the service is examining the corporation is the corporation’s return_information and the fact that the service is examining the corporation’s employee is the employee’s return_information neither of these items of return_information may be disclosed unless a provision of title_26 provides otherwise based on the facts available no provision of title_26 would appear to authorize the disclosure to the corporation that its employee is under examination or to the employee that the corporation is under examination i hope that this response answers the questions presented please contact me if you have additional questions or need further assistance thanks ------------------------ ------------------------- ---------------------------------------- ------------------------------------- -------------------
